                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


JONATHAN ROUSER,

       Plaintiff,

V.                                                                     Civil Action No.3:18CV713

JOHN/JANE DOE,

       Defendant.



                                  MEMORANDUM OPINION


       By Memorandum Order entered on November 29, 2018, the Court directed Plaintiff to

pay an initial partial filing fee of$31.26 or state under penalty of perjury that he did not have

sufficient assets to pay such a fee within eleven (11)days ofthe date ofentry thereof. See 28

U.S.C. § 1915(b)(1). Plaintiff has neither paid the initial partial filing fee nor averred that he

cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed informa pauperis.

PlaintifPs disregard ofthe Court's directives warrants dismissal of the action. Accordingly, the

action will be DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall issue.


                                                               M. Hanna
                                                               United States District Judge
Date: 1/24/2019
Richmond, Virginia
